Exhibit 10.89
BROADPOINT GLEACHER SECURITIES GROUP, INC.
FORM OF
2003 NON-EMPLOYEE DIRECTORS STOCK PLAN
RESTRICTED STOCK AGREEMENT
          THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) confirms the grant
on ___ (the “Grant Date”) by Broadpoint Gleacher Securities Group, Inc., a New
York corporation (including any successor corporation to Broadpoint Gleacher
Securities Group, Inc., the “Company”), to ___ (“Non-Employee Director”) of
shares of restricted stock (the “Restricted Shares”), as follows:
     Number Granted:                      Restricted Shares
How Restricted Shares Vest: [insert vesting schedule], provided that
Non-Employee Director continuously remains a director of the Company or a
subsidiary on each vesting date (each, a “Stated Vesting Date”). The terms
“vest” and “vesting” mean that the Restricted Shares have become
non-forfeitable. If Non-Employee Director terminates service prior to the Stated
Vesting Date and the Restricted Shares are not otherwise deemed vested by that
date, the Restricted Shares will be immediately forfeited except as otherwise
provided in Section 2 of the Terms and Conditions of Restricted Stock attached
hereto (the “Terms and Conditions”).
Transferability: Restricted Shares granted hereunder will not be transferable by
Non-Employee Director in any manner until the Shares become vested in accordance
with this Agreement and Section 2 of the Terms and Conditions, at which time the
Shares will cease to be Restricted Shares. The transfer agent for the Company
will be instructed (i) to issue any certificates representing such Restricted
Shares with appropriate legends and (ii) not to process any transfers of such
Restricted Shares unless, and only to the extent that, it has been notified by
the Company that some or all of the Restricted Shares have become vested.
          The Restricted Shares are subject to the terms and conditions of the
Company’s 2003 Non-Employee Directors Stock Plan (the “Plan”), and this
Agreement, including the Terms and Conditions attached hereto. The number and
kind of Restricted Shares and other terms relating to the Restricted Shares are
subject to adjustment in accordance with Section 3 of the Terms and Conditions
and Section 12.2 of the Plan.

 



--------------------------------------------------------------------------------



 



          Non-Employee Director acknowledges and agrees that (i) Restricted
Shares are nontransferable, (ii) Restricted Shares are subject to forfeiture
upon Non-Employee Director’s termination of service in certain circumstances,
and (iii) sales of Shares following vesting will be subject to the Company’s
policies regulating trading by Non-Employee Directors.
          IN WITNESS WHEREOF, BROADPOINT GLEACHER SECURITIES GROUP, INC. has
caused this Agreement to be executed by its officer thereunto duly authorized,
and Non-Employee Director has duly executed this Agreement, by which each has
agreed to the terms of this Agreement.

              Non-Employee Director:   BROADPOINT GLEACHER SECURITIES GROUP,
INC.    
 
           
 
  By:        
 
     
 
   

 
TERMS AND CONDITIONS OF RESTRICTED STOCK
          The following Terms and Conditions apply to the Restricted Shares
granted to Non-Employee Director by Broadpoint Gleacher Securities Group, Inc.
(the “Company”), and Restricted Shares (if any) resulting from certain
dividends, as specified in the Restricted Stock Agreement (of which these Terms
and Conditions form a part). Certain terms of the Restricted Shares, including
the number of Restricted Shares granted and vesting date(s) are set forth in the
Agreement.
          1. GENERAL. The Restricted Shares are granted to Non-Employee Director
under the Company’s 2003 Non-Employee Directors Stock Plan (the “Plan”). A copy
of the Plan and information regarding the Plan, including documents that
constitute the “Prospectus” for the Plan under the Securities Act of 1933, can
be obtained from the Company upon request. All of the applicable terms,
conditions and other provisions of the Plan are incorporated by reference
herein. Capitalized terms used in the Agreement and this Terms and Conditions
but not defined herein shall have the same meanings as in the Plan. If there is
any conflict between the provisions of the Agreement and this Terms and
Conditions and mandatory provisions of the Plan, the provisions of the Plan
govern, otherwise, the terms of this document shall prevail. By accepting the
grant of the Restricted Shares, Non-Employee Director agrees to be bound by all
of the terms and provisions of the Plan (as presently in effect or later
amended), the rules and regulations under the Plan adopted from time to time,
and the decisions and determinations of the Board of Directors of the Company
(the “Board”) made from time to time, provided that no such Plan amendment, rule
or regulation or Board decision or determination without the consent of an
affected Participant shall materially affect the rights of the Non-Employee
Director with respect to the Restricted Shares.

 



--------------------------------------------------------------------------------



 



          2. TERMINATION AND FORFEITURE PROVISIONS.
          (a) Death or Disability. In the event that Non-Employee Director
ceases to be a member of the Board due to death or Disability (as defined in the
Plan), Non-Employee Director will become 100% vested in any such Restricted
Shares as of the date Non-Employee Director ceases to be a member of the Board.
          (b) Termination of Service. Unless otherwise determined by the Board,
the Restricted Shares shall terminate and be of no force or effect in accordance
with and to the extent provided by the terms and provisions of Section 10 of the
Plan.
          (c) Forfeiture. If (i) Non-Employee Director attempts to pledge,
encumber, assign, transfer or otherwise dispose of any of the Restricted Shares
(except as permitted by Section 5 of this Agreement) or the Restricted Shares
become subject to attachment or any similar involuntary process in violation of
this Agreement, or (ii) Non-Employee Director ceases to be a member of the Board
other than under the circumstances described in Section 2(a), then any
Restricted Shares that have not previously vested shall be forfeited by
Non-Employee Director to the Company, Non-Employee Director will thereafter have
no right, title or interest whatever in such Restricted Shares so forfeited,
Non-Employee Director will immediately return to the Company any and all
certificates representing Restricted Shares so forfeited.
          3. SHAREHOLDERS RIGHTS, DIVIDENDS AND ADJUSTMENTS.
          (a) Voting Rights. Non-Employee Director will be entitled to exercise
all voting rights with respect to the Restricted Shares.
          (b) Dividends. Dividends will be credited on Restricted Shares (other
than Restricted Shares that, at the relevant record date, previously have been
vested or forfeited) and either paid or deemed reinvested in additional
Restricted Shares, to the extent and in the manner as follows:
               (i) Cash Dividends. If the Company declares and pays an ordinary
dividend or distribution on Shares in the form of cash, then a cash amount shall
be credited and paid to Non-Employee Director as of the payment date for such
ordinary dividend or distribution equal to the number of Shares credited to
Non-Employee Director as of the record date for such ordinary dividend or
distribution multiplied by the cash amount of the dividend or distribution paid
on each outstanding Share at such payment date. If the Company declares and pays
an extraordinary dividend or distribution on Restricted Shares in the form of
cash, then a number of additional Restricted Shares shall be credited and
granted to Non-Employee Director as of the payment date for such extraordinary
dividend or distribution equal to the number of Restricted Shares credited to
Non-Employee Director as of the record date for such extraordinary dividend or
distribution multiplied by the cash amount of the dividend or distribution paid
on each outstanding Share at such payment date, divided by the Fair Market Value
of a Share at the date of such crediting.

 



--------------------------------------------------------------------------------



 



               (ii) Stock Dividends and Splits. If the Company declares and pays
a dividend or distribution on Shares in the form of additional Shares, or there
occurs a forward split of Shares, then a number of additional Restricted Shares
shall be credited and granted to Non-Employee Director as of the payment date
for such dividend or distribution or forward split equal to the number of
Restricted Shares credited to the Non-Employee Director as of the record date
for such dividend or distribution or split multiplied by the number of
additional Shares actually paid as a dividend or distribution or issued in such
split in respect of each outstanding Share.
               (iii) Other Dividends. If the Company declares and pays a
dividend or distribution on Shares in the form of property other than additional
Shares, then a number of additional Restricted Shares shall be credited and
granted to Non-Employee Director as of the payment date for such dividend or
distribution equal to the number of Restricted Shares credited to the
Non-Employee Director as of the record date for such dividend or distribution
multiplied by the Fair Market Value of such property actually paid as a dividend
or distribution on each outstanding Share at such payment date, divided by the
Fair Market Value of a Share at such payment date.
          (c) Adjustments. The number of Restricted Shares credited to
Non-Employee Director shall be appropriately adjusted, in order to prevent
dilution or enlargement of Non-Employee Director’s rights with respect to
Restricted Shares or to reflect any changes in the number of outstanding shares
of Common Stock resulting from any event referred to in Section 12.2 of the
Plan, taking into account any Restricted Shares credited to Non-Employee
Director in connection with such event under Section 3(b) hereof.
          (d) Risk of Forfeiture and Settlement of Restricted Shares Resulting
from Dividends and Adjustments. Restricted Shares which directly or indirectly
result from dividends on or adjustments to a Restricted Share granted hereunder
and which do not result from a dividend or distribution on Shares in the form of
cash, shall be subject to the same risk of forfeiture as applies to the granted
Restricted Share and, if not forfeited, will become vested at the same time as
the granted Restricted Share. Restricted Shares which directly or indirectly
result from dividends on or adjustments to a Restricted Share granted hereunder
and which result from an extraordinary dividend or distribution on Shares in the
form of cash, shall, unless otherwise determined by the Company at the time of
such extraordinary dividend or distribution, be subject to the same risk of
forfeiture as applies to the granted Restricted Share and, if not forfeited,
will become vested at the same time as the granted Restricted Share.
          4. Delivery of Restricted Shares. Subject to Section 7.7 of the Plan,
after the lapse of the restrictions in respect of a grant of Restricted Shares,
Non-Employee Director shall be entitled to receive unrestricted Shares of common
stock of the Company.
          5. Non-Transferability. Restricted Shares, and any rights and
interests with respect thereto, issued under this Agreement and the Plan Shall
not, prior to vesting, be sold, exchanged, transferred, assigned or otherwise
disposed of in any way by Non-Employee Director (or any beneficiary(ies) of
Non-Employee Director), other than by testamentary disposition by Non-Employee
Director or the laws of descent and distribution. Any such Restricted Shares,
and any rights and interests with respect thereto, shall not, prior to vesting,
be pledged, encumbered or otherwise hypothecated in any way by Non-Employee
Director (or any beneficiary(ies) of Non-Employee Director) and shall not, prior
to vesting, be subject to execution, attachment or similar legal process. Any
attempt to sell, exchange, transfer, assign, pledge, encumber or otherwise
dispose of or hypothecate in any way any of the Restricted Shares, or the levy
of any execution, attachment or similar legal process upon the Restricted
Shares, contrary to the terms and provisions of this Agreement and/or the Plan
shall be null and void and without legal force or effect.

 



--------------------------------------------------------------------------------



 



          6. OTHER TERMS RELATING TO RESTRICTED SHARES.
          (a) Deferral of Vesting. No vesting of a Restricted Share may be
deferred hereunder.
          (b) Fractional Restricted Shares and Shares. The number of Restricted
Shares credited or granted to Non-Employee Director shall not include fractional
Restricted Shares unless otherwise determined by the Board.
          (c) Taxes. Non-Employee Director acknowledges and agrees that the
payment of any amount necessary to satisfy requirements of federal, state, local
or foreign tax law imposed with respect to the lapse of the risk of forfeiture
with respect to Restricted Shares will be the obligation of Non-Employee
Director and the Company will not be obligated to pay or withhold any amount or
any Shares in connection with such tax liability.
          (d) Statements. An individual statement of Non-Employee Director’s
Restricted Shares will be issued to Non-Employee Director at such times as may
be determined by the Company. Such a statement shall reflect the number of
outstanding Restricted Shares credited to Non-Employee Director, transactions
therein during the period covered by the statement, and other information deemed
relevant by the Board. Such a statement may be combined with or include
information regarding other plans and compensatory arrangements for Non-Employee
Directors. Non-Employee Director’s statements shall be deemed a part of this
Agreement, and shall evidence the Company’s obligations in respect of Restricted
Shares. Any statement containing an error shall not, however, represent a
binding obligation to the extent of such error, notwithstanding the inclusion of
such statement as part of this Agreement.
          7. MISCELLANEOUS.
          (a) Binding Agreement; Written Amendments. This Agreement shall be
binding upon the heirs, executors, administrators and successors of the parties.
This Agreement and the Plan, and any deferral election separately filed with the
Company relating to the grant of Restricted Shares under the Agreement,
constitute the entire agreement between the parties with respect to the
Restricted Shares, and supersede any prior agreements or documents with respect
thereto. No amendment, alteration, suspension, discontinuation, or termination
of this Agreement which may impose any additional obligation upon the Company or
materially impair the rights of Non-Employee Director with respect to the
Restricted Shares shall be valid unless in each instance such amendment,
alteration, suspension, discontinuation, or termination is expressed in a
written instrument duly executed in the name and on behalf of the Company and by
Non-Employee Director. Notwithstanding the foregoing provisions in this Section
7(a), if the Company determines that the provisions of this Agreement or the
grant of Restricted Shares or dividends hereunder does not comply with the
requirements of Code Section 409A, the Company may, without the consent of the
Non-Employee Director or any other party, amend this Agreement so that the
Agreement or such grant of Restricted Shares or dividends hereunder is exempt
from Code Section 409A or, alternatively, complies with Code Section 409A.

 



--------------------------------------------------------------------------------



 



          (b) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
CONFLICTS OF LAWS PRINCIPLES.
          (c) Legal Compliance. Non-Employee Director agrees to take any action
the Company reasonably deems necessary in order to comply with federal and state
laws, or the rules and regulations of the NASDAQ Global Market or any other
stock exchange, or any other obligation of the Company or Non-Employee Director
relating to the Restricted Shares or this Agreement.
          (d) Notices. Any notice to be given the Company under this Agreement
shall be addressed to the Company at 12 East 49th Street, Tower 49, New York,
New York 10017, Attention: Corporate Secretary, and any notice to the
Non-Employee Director shall be addressed to the Non-Employee Director at
Non-Employee Director’s address as then appearing in the records of the Company.

 